IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT JACKSON
                  ______________________________________________

IN RE: ESTATE OF                                      FROM THE SHELBY COUNTY
PURNIE ANN ALLEN,                                     PROBATE COURT, No. B-26326
Deceased,                                             THE HONORABLE LEONARD
                                                      PIEROTTI, JUDGE
                  FILED                               AFFIRMED
                                                      C.A. No. 02A01-9808-PB-00232

                 December 28, 1998                    C. Michael Robbins of Memphis
                                                      William D. Massey of Memphis
                  Cecil Crowson, Jr.                  For Appellant, William B. Allen, Sr.
                  Appe llate Court C lerk
                                           R. Michael Potter; Beth Weems
                                           Bradley; Burch, Porter & Johnson
                                           of Memphis
                                           For Appellee, William B. Allen, Jr.
____________________________________________________________________________

                         MEMORANDUM OPINION1
                                AND ORDER
___________________________________________________________________________

CRAWFORD, J.


       Petitioner, William B. Allen, Sr., a life beneficiary of a trust, appeals the order of the

Probate Court denying a petition to remove the trustee, respondent, William B. Allen, Jr..

       The order appealed denying the removal of the trustee also deferred for later

consideration a cross petition filed by the respondent-trustee. At the time of oral argument, the

Court was preliminarily of the opinion that the judgment was not a final judgment appealable

as of right pursuant to T.R.A.P. 3. In retrospect, however, we are of the opinion that probate

matters because of their continuing nature can have finality as to various proceedings over the

course of time. Our courts have long established that appeals from orders removing or refusing


       1
         Rule 10 (Court of Appeals). Affirmance Without Opinion. The Court, with the
concurrence of all jduges participating in the case, may affirm the action of the trial court by
order without rendering a formal opinion when an opinion would have no precedential value and
one or more of the following circumstances exist and are dispositive of the appeal:

               (1) the Court concurs in the facts as found or as found by
               necessary implication by the trial court.

               (2) there is material evidence to support the verdict of the jury.

               (3) no reversible error of law appears.

  Such cases may be affirmed as follows: “Affirmed in accordance with Court of Appeals Rule
10(a).”
to remove executors or administrators are appealable as in other cases. 2 Jack Robinson, Jr. &

Jeff Mobley, Pritchard on Wills and Administration of Estates § 616 (5th ed. 1994); see In Re

Wooten’s Estate, 114 Tenn. 289, 85 S.W. 1105 (1905); Rhodes v. Boyer, 106 Tenn. 434, 61
S.W. 776 (1901). As testamentary trustees may be removed by the probate court and occupy a

somewhat analogous position to executors or administrators, this rule should equally apply to

trustees. Accordingly, we determine that this case is properly appealed to this Court.

       After careful consideration of the entire record, the judgment is affirmed in accordance

with Court of Appeals Rule 10(a). Costs of the appeal are assessed to appellant for which

execution may issue, if necessary.

                                                     _________________________________
                                                     W. FRANK CRAWFORD,
                                                     PRESIDING JUDGE, W.S.

                                                     __________________________________
                                                     ALAN E. HIGHERS, JUDGE

                                                     __________________________________
                                                     DAVID R. FARMER, JUDGE




                                              2